     Case 5:18-cv-01125-SP Document 148 Filed 12/30/19 Page 1 of 9 Page ID #:4843


     Rachel Steinback, SBN 310700                  Carol A. Sobel, SBN 84483
 1
     Law Office of Rachel Steinback                Monique A. Alarcon, SBN 311650
 2   3435 Wilshire Blvd, Suite 2910                Law Office of Carol Sobel
     Los Angeles, CA 90010                         725 Arizona Avenue, Suite 300
 3
     (t) 213-537-5370                              Santa Monica, CA 90401
 4   (f) 213-232-4003                              (t) 310-393-3055
 5   (e) steinbacklaw@gmail.com                    (e) carolsobel@aol.com
                                                   (e) monique.alarcon8@gmail.com
 6
   Attorneys for Plaintiffs.
 7 [Additional Counsel on Following Page]
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10 OMAR ARNOLDO RIVERA                     Case No. 5:18-cv-01125-SP
   MARTINEZ; ISAAC ANTONIO                 [Magistrate Judge: Hon. Sheri Pym]
11 LOPEZ CASTILLO; JOSUE
   VLADIMIR CORTEZ DIAZ; JOSUE
12 MATEO LEMUS CAMPOS;                     PLAINTIFFS’ MOTION IN LIMINE
   MARVIN JOSUE GRANDE                     #1 TO EXCLUDE EVIDENCE OF
13 RODRIGUEZ; ALEXANDER
   ANTONIO BURGOS MEJIA; LUIS              PLAINTIFF’S FELONY
14 PEÑA GARCIA; JULIO CESAR                CONVICTIONS
   BARAHONA CORNEJO, as
15 individuals,                            [MOTION IN LIMINE NO. 1]
16                 Plaintiffs,
                                           [Filed Concurrently with [Proposed]
17 v.                                      Order]
18 THE GEO GROUP, Inc., a Florida          Final Pretrial Conference:
   corporation; the CITY OF
19 ADELANTO, a municipal entity; GEO       Date: January 21, 2020
   LIEUTENANT DURAN, sued in her           Time: 10:00 a.m.
20 individual capacity; GEO
                                           Ctrm: 3
   LIEUTENANT DIAZ, sued in her
21 individual capacity; GEO
   SERGEANT CAMPOS, sued in his
22 individual capacity; SARAH JONES,
   sued in her individual capacity; THE
23 UNITED STATES OF AMERICA;
   and DOES 1-10, individuals,
24
                   Defendants.
25
26
27
28
     Case 5:18-cv-01125-SP Document 148 Filed 12/30/19 Page 2 of 9 Page ID #:4844


     Catherine Sweetser, SBN 271142
 1
     Kristina Harootun, SBN 308718
 2   Schonbrun Seplow Harris & Hoffman LLP
     11543 W. Olympic Boulevard
 3
     Los Angeles, CA 90064
 4   (t) 310-396-0731
 5   (f) 310-399-7040
     (e) csweetser@sshhlaw.com
 6   (e) kharootun@sshhlaw.com
 7
     Colleen Flynn, SBN 234281
 8   Law Office of Colleen Flynn
 9   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010
10   (t) 213-252-9444
11   (f) 213-252-0091
     (e) cflynn@yahoo.com
12
13 Matthew Strugar, SBN 232951
   Law Office of Matthew Strugar
14 3435 Wilshire Boulevard, Suite 2910
15 Los Angeles, CA 90010
   (t) 323-696-2299
16 (e) matthew@matthewstrugar.com
17
   Attorneys for Plaintiffs.
18
19
20
21
22
23
24
25
26
27
28
     Case 5:18-cv-01125-SP Document 148 Filed 12/30/19 Page 3 of 9 Page ID #:4845



 1 TO THIS HONORABLE COURT AND ALL PARTIES OF RECORD:
 2        PLEASE TAKE NOTICE that Plaintiffs Omar Arnoldo Rivera Martinez, Isaac
 3 Antonio Lopez Castillo, Josue Vladimir Cortez Diaz, Josue Mateo Lemus Campos, Marvin
 4 Josue Grande Rodriguez, Alexander Antonio Burgos Mejia, Luis Peña Garcia, and Julio
 5 Cesar Barahona Cornejo (collectively, “Plaintiffs”), hereby move this Court for the
 6 following in limine order:
 7        That Defendants, GEO Group Inc., the City of Adelanto, Lt. Diaz, and Sgt. Campos
 8 (collectively, “Defendants”), their attorneys, and any witnesses called by Defendants to
 9 testify at trial be precluded from introducing any evidence in the presence of the jury,
10 whether testimonial or documentary, concerning Plaintiff Rivera Martinez’s felony
11 convictions.
12        This motion is based upon the grounds that the evidence it is irrelevant and would be
13 unduly prejudicial to Plaintiffs. Plaintiffs base this motion on this Notice, the attached
14 Memorandum of Points and Authorities, the papers and pleadings on file in this matter, and
15 upon such additional oral argument that may be presented at the hearing on this motion.
16 ///
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///

                                                   i
     Case 5:18-cv-01125-SP Document 148 Filed 12/30/19 Page 4 of 9 Page ID #:4846



 1        The hearing on his motion will take place on January 21, 2020, at 10:00 a.m. in
 2 Courtroom 3 of the above-entitled Court, located at 3470 Twelfth Street, Riverside CA,
 3 92501. The parties met and conferred about motions in limine on December 18, 2019.
 4 While Defendants agreed to only introduce evidence that Mr. Rivera Martinez has two
 5 felony convictions, and not to reference the nature of the underlying convinctions, Plaintiffs
 6 maintain that any reference of Mr. Rivera Martinez’s felony convinctions must be excluded
 7 pursuant to Federal Rule of Evidence 403 as unduly prejudicial. The parties were unable to
 8 reach a stipulation as to the subject matter of this Motion in Limine. See Declaration of
 9 Catherine Sweetser at ¶ 4.
10
11                                        Respectfully Submitted,
12 DATED:       December 30, 2019         SCHONBRUN SEPLOW
                                          HARRIS & HOFFMAN LLP
13
14                                        By: /s/ Kristina A. Harootun
15                                            Catherine E. Sweetser
                                              Kristina A. Harootun
16                                            Attorneys for Plaintiff.
17
18
19
20
21
22
23
24
25
26
27
28

                                                 ii
     Case 5:18-cv-01125-SP Document 148 Filed 12/30/19 Page 5 of 9 Page ID #:4847



 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.     INTRODUCTION
 3        Plaintiffs are eight asylum seeking refugees from El Salvador and Honduras who
 4 were detained at Adelanto ICE Processing Center (“Adelanto Facility”) during the incident
 5 giving rise to this action. The Adelanto Facility is operated by Defendant GEO Group Inc.
 6 (“GEO Group”). On June 12, 2017, Plaintiffs began a peaceful hunger strike in an attempt
 7 to get an audience with a supervisor to whom they could relay their grievances about the
 8 conditions at the Adelanto Facility. In response, Plaintiffs were subjected to excessive force
 9 by GEO Group employees, in violation of Plaintiffs’ rights under the United States
10 Constitution and California law.
11        During discovery, Plaintiff Rivera Martinez disclosed that in El Salvador he had been
12 convicted of two felonies, the most recent in 2006, for which he e served one seven-year
13 sentence in prison (from 2006 to 2013). The felony convictions took place abroad and are
14 over 10 years old, and Mr. Rivera Martinez maintains that he was falsely accused.
15 Defendants have indicated their intent to use evidence of Mr. Rivera Martinez’s prior felony
16 convictions for impeachment purposes. During the meet and confer process, Defendants
17 agreed to exclude any reference of the nature of the underlying convictions, but maintain
18 that they will elicit testimony that Mr. Rivera Martinez has two felony convictions (using
19 only the term “felony convictions” rather than information pertaining to the convictions).
20 Any reference whatsoever to Mr. Rivera Martinez’s past felony convictions must be
21 excluded under Fed. R. Evid 403. These convictions are not relevant to this litigation,
22 which concerns the violation of Plaintiffs’ constitutional rights. The prejudicial effect of
23 introducing Mr. Rivera Martinez’s convictions would substantially outweigh any probabtive
24 value, given their irrelevance. Fed. R. Evid. 403. For the reasons stated below, this Court
25 should exclude this evidence at trial.
26 ///
27 ///
28 ///
                                                  1
                  PLAINTIFF’S NOTICE OF MOTION AND MOTION IN LIMINE NO. 1
     Case 5:18-cv-01125-SP Document 148 Filed 12/30/19 Page 6 of 9 Page ID #:4848



 1 II.    MR. RIVERA MARTINEZ’S PRIOR FELONY CONVICTIONS ARE NOT
 2        RELEVANT TO THE ISSUES IN THIS CASE.
 3        Evidence is relevant if “it has any tendency to make a fact more or less probable than
 4 it would be without the evidence” and that fact “is of consequence in determining the
 5 action.” Fed. R. Evid. 401. Mr. Rivera Martinez’s felonies “have no bearing on whether
 6 Defendants [violated Mr. Rivera Martinez’s constitutional rights.]” Valtierra v. City of Los
 7 Angeles, 99 F. Supp. 3d 1190, 1194 (C.D. Cal. 2015) (concluding that “a decedent's
 8 criminal history may be relevant and admissible in an excessive force case, provided that
 9 the officers were aware of such information at the time of incident”). There is no evidence
10 to show that Defendants Diaz and Campos had any knowledge of Mr. Rivera Martinez’s
11 felony convictions at the time of the incidents at issue in this case. Nor has any evidence
12 been produced at any point during this litigation that Mr. Rivera Martinez’s past convictions
13 were taken into account, in any way, when determining how he should be treated. They are
14 irrelevant to the jury’s consideration of whether Plaintiffs’ rights were violated in the
15 manner Plaintiffs allege. As discussed below, even if there is minimal relevance, the
16 minimal relevance is vastly outweighed by the prejudice of introducing the evidence and the
17 danger of confusing the jury.
18
19 III.   EVIDENCE OF MR. RIVERA MARTINEZ’S FELONIES IS UNDULY
20        PREJUDICIAL EVEN IF DEFENDANTS ONLY INTRODUCE THEM FOR
21        IMPEACHMENT PURPOSES.
22        Federal Rule of Evidence 609(a)(1)(A) provides that evidence of a conviction for a
23 crime punishable for more than one year is admissible, subject to Rule 403, in a civil case to
24 attack a witness’s character for truthfulness. This Court must exclude Mr. Rivera
25 Martinez’s convictions if their probative value is substantially outweighed by the danger of
26 unfair prejudice, confusing the issues, undue delay or wasting time. Fed. R. Evid. 403.
27        “The relevant factors that a district court should consider in balancing the probative
28 value of evidence of a defendant's prior convictions against that evidence's prejudicial effect
                                                   2
                  PLAINTIFF’S NOTICE OF MOTION AND MOTION IN LIMINE NO. 1
     Case 5:18-cv-01125-SP Document 148 Filed 12/30/19 Page 7 of 9 Page ID #:4849



 1 include: ‘(1) the impeachment value of the prior crime; (2) the point in time of the
 2 conviction and the witness's subsequent history; (3) the similarity between the past crime
 3 and the charged crime; (4) the importance of defendant's testimony; and (5) the centrality of
 4 defendant's credibility.’” United States v. Ramos, No. CR 13-403-CAS, 2014 WL 8817652,
 5 at *6 (C.D. Cal. Sept. 17, 2014), aff'd, 717 F. App’x 693 (9th Cir. 2017) (citing United
 6 States v. Hursh, 217 F.3d 761, 768 (9th Cir. 2000)).1
 7         First, Defendants cannot establish that Mr. Rivera Martinez’s assault conviction
 8 would impeach Mr. Rivera Martinez’s credibility. See id. at *7 (“[T]he record before the
 9 Court does not establish that the assault conviction impeaches Ramos's credibility.”).
10 “[C]ourts generally find crimes of violence to be less probative of veracity than other
11 crimes, even in the context of Rule 601(a)(1) balancing.” Id. at *14 n.5. Courts have also
12 excluded evidence of a felony solely on the basis that the jury’s knowledge of a serious
13 offense is too prejudicial. See Ellis v. Navarro, No. C 07-5126 SBA PR, 2012 WL
14 3580284, at *2 (N.D. Cal. Aug. 17, 2012) (“given the serious nature of Plaintiff's offense,
15 advising the jury of his prior conviction for a violent felony would be unduly prejudicial
16 under Rule 403.”) (citing United States v. Weiland, 420 F.3d 1062, 1078 (9th Cir. 2005)
17 (“Because, however, of the prejudicial nature of evidence of prior criminal history, a district
18 court must take great care to limit the evidence of previous convictions and to avoid
19 unnecessary prejudice to the defendant.”)). In both Ramos and Navarro, the court excluded
20 the convictions entirely and gave no indication that a “sanitized version” of the felony
21 convictions would be admissible. See Ramos, 2014 WL 8817652, at *7; Navarro, 2012 WL
22 3580284, at *2. Defendants therefore should not be permitted to elicit testimony of a felony
23 if the underlying conviction is not probative of Mr. Rivera Martinez’s credibility.
24         Second, at the time of the incidents giving rise to this litigation, Mr. Rivera
25 Martinez’s convictions were nearly twelve years old; by the time of trial, they will be
26 almost 14 years old. Other than these two convictions, Mr. Rivera Martinez has no other
27
     1
      While this test is typically applied in criminal cases, some of the factors are instructive
28
     here.
                                                    3
                   PLAINTIFF’S NOTICE OF MOTION AND MOTION IN LIMINE NO. 1
     Case 5:18-cv-01125-SP Document 148 Filed 12/30/19 Page 8 of 9 Page ID #:4850



 1 criminal history. Although it is true that Mr. Rivera Martinez was released from
 2 confinement almost 7 years ago, thus putting these convictions within the ambit of Rule
 3 609(a), the age of the actual convictions and their remoteness in time to the events at issue
 4 in this case support their exclusion.
 5        The third factor does not apply since Mr. Rivera Martinez is not being charged with
 6 any crime. As to the fourth and fifth factors, Mr. Rivera Martinez’s testimony is not the
 7 sole piece of evidence needed to support the claims in this case given that seven other
 8 Plaintiffs will be testifying. Additionally, there is other evidence, including video evidence,
 9 to support their claims. Therefore, on balance, the impeachment value of Mr. Rivera
10 Martinez’s felony convictions is low.
11        If Defendants introduce Mr. Rivera Martinez’s felonies, Mr. Rivera Martinez will
12 need to present evidence that to this day, he maintains his innocence as to both convictions.
13 Further, the legal system of El Salvador vastly differs from the legal system in the United
14 States and those differences would need to be explained to the jury. U.S. v. Wilson, 556
15 F.2d 1177, 1177-78 (4th Cir. 1977) (reasoning that if the defendant had shown that the
16 German legal system lacks the procedural protections necessary for fundamental fairness,
17 the trial court could have exluded evidence of a German felony conviction for rape); US.
18 Dep’t of State, 2018 Country Reports on Human Rights Practices: El Salvador, Section E:
19 Denial of a Fair Public Trial, available at https://www.state.gov/reports/2018-country-
20 reports-on-human-rights-practices/el-salvador/ (explaining that there is no right to a jury,
21 that many cases are being brought against judges currently for corruption, and that there is
22 no DNA or forensics capability). As such, introducing Mr. Rivera Martinez’s felonies
23 would necessitate a “mini-trial” to ensure that the jury is not unduly prejudiced against him,
24 wasting time and creating a diversion from the true issues in this case. The evidence should
25 be excluded under FRE 403.
26 ///
27 ///
28 ///
                                                  4
                  PLAINTIFF’S NOTICE OF MOTION AND MOTION IN LIMINE NO. 1
     Case 5:18-cv-01125-SP Document 148 Filed 12/30/19 Page 9 of 9 Page ID #:4851



 1 V.     CONCLUSION
 2        For the foregoing reasons, Plaintiffs respectfully request that the Court issue an order
 3 precluding Defendants from introducing any evidence of Mr. Rivera Martinez’s felony
 4 convictions.
 5
 6                                         Respectfully Submitted,
 7 DATED:         December 30, 2019        SCHONBRUN SEPLOW
                                           HARRIS & HOFFMAN LLP
 8
 9                                         By: /s/ Kristina A. Harootun
10                                             Catherine E. Sweetser
                                               Kristina A. Harootun
11                                             Attorneys for Plaintiff.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
                   PLAINTIFF’S NOTICE OF MOTION AND MOTION IN LIMINE NO. 1
